               Case 19-01504-RAM           Doc 15-1      Filed 01/16/20     Page 1 of 2



                       In the UNITED STATES BANKRUPTCY COURT for the
                                SOUTHERN DISTRICT OF FLORIDA

                                                                CASE NO. 18-19121-RAM
In re:                                                          CHAPTER 11

1 Global Capital, LLC,

                    Debtor.
                                                 /

1 Global Capital, LLC,

                    Plaintiff,                                  ADV. NO. 19-01504-RAM
vs.

Maurino Gonzalez
d/b/a Covenant Contractors, LLC,

                    Defendant.
                                                 /

                                 AFFIDAVIT OF MAURINO GONZALEZ

                         IN SUPPORT OF MOTION TO SET ASIDE DEFAULT

         BEFORE ME, the undersigned notary, this day appeared Maurino Gonzalez, who being first

placed under oath stated:

1.       I am the Defendant named in the above titled action.

2.       I have read the answer and affirmative defenses filed on my behalf in this action and I state

         that the factual statements made therein are true and correct to the best of my knowledge and
         ability.

3.       Soon after the time I first received papers in this action, I was very upset and distracted by

         news that my father had cancer which greatly upset me because my mother had just passed

         away over the summer and of course our family was very shaken by those events. It seemed

         that I was rushing with matters in order to address what I then considered to be the more

         pressing needs of my family.

4.       While I realize now that I should have very closely read the complaint and immediately

         hired counsel to represent me, I was under the mistaken belief that the pretrial date set by the

         court was the final date for responding to the complaint and thus I believed that I had up to
Case 19-01504-RAM            Doc 15-1          Filed 01/16/20          Page 2 of 2




      To avoid delay, this affidavit is being filed prior to counsel for the
      Defendant receiving the original affidavit. However, the motion
      and affidavit will be withdrawn if the original affidavit is not timely
      received by Defendant's counsel.
